ST. PAUL, J.
Plaintiff sued for $10,000 and obtained a verdict and judgment based thereon for $2,750. Defendant moved for a new trial and plaintiff voluntarily remitted “all said verdict” in excess of $750.00.
Judgment was rendered and signed accordingly. Defendant then appealed to this Court, and plaintiff has moved to dismiss the appeal on the ground that the *10amount involved exceeds the jurisdiction of this Court.
June 10, 1909.
The motion will not be allowed. After plaintiff had entered his remittitur, the only amount claimed by him was $750, and that was the only amount involved in the case when the final executory judgment was rendered and signed. No judgment could have been rendered for any greater amount. The amount involved at the time of judgment is the test of jurisdiction on appeal.
Motion denied.